May 30, 2017 VIA EDGAR Suzanne Hayes Assistant Director Division of Corporation Finance U.S. Securities & Exchange Commission treet, NE Washington, D.C.20549 Re: Diffusion Pharmaceuticals Inc. Registration Statement on Form S- 3 (File No. 333-218062) Dear Ms. Hayes: Pursuant to Rule461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Diffusion Pharmaceuticals Inc. (the “Company”) hereby requests that the effectiveness of the above-captioned Registration Statement be accelerated so that it will become effective as of 4:00 p.m. Eastern Time on June 1, 2017, or as soon thereafter as practicable. If you have any questions, or if you require additional information, please do not hesitate to contact me at (212) 698-3616. Sincerely, /s/ David S. Rosenthal David S. Rosenthal Cc: Dorrie Yale David G. Kalergis Ben L. Shealy Diffusion Pharmaceuticals Inc.
